DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-4, 6-7, 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 12, and 18, in addition to other limitations in the claims, the prior art of record fails to teach, disclose, or render obvious the applicant’s invention as claimed, particularly the feature describing:
claim 1, powering a voltage rail to a first voltage by: turning on a first transistor to couple a first power supply node carrying a fourth voltage to a second transistor; and turning on the second transistor coupled to a second power supply node carrying the first voltage to tie the second power supply node to the voltage rail, wherein the second transistor turns on in response to the fourth voltage, and wherein the voltage rail is coupled to a plurality of configuration memory cells.
Claim 12, wherein the first voltage is associated with configuring the plurality of configuration memory cells, wherein the third voltage is associated with a sleep mode of the programmable logic device, and wherein the switching circuit comprises: a first transistor coupled to the voltage rail; and a second transistor coupled to a gate of the first transistor.
Claim 18, a second transistor coupled to a second power supply node carrying the first voltage, wherein the second transistor is configured to selectively couple the first voltage to a gate of the first transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        1/13/22